DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 11-12, 14-18, 22-26, 31-38 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of the record, either singularly or in combination, fails to teach or fairly suggest, in combination with all of the other elements claimed, 
independent claim 11: “presenting a modification menu at a first terminal during an initial play of the content form, the initial play coinciding with a user accessing the content form from the beginning to the ending without skipping or deleting portions there between, the modification menu providing a plurality of modifications capable of being added during the subsequent play; determining one or more modifications as a function of the user selecting one or more of the plurality of modifications during the initial play; relating the modifications with markers sufficient for identifying when each modification is to be performed during the subsequent play; and associating the modifications with the markers to create the edit script, the edit script being a data file sufficient to facilitate instructing a second terminal to add the modifications during the subsequent play” (claims 12, 14-18, 22-26, 31-32 depends from claim 11)
independent claim 34: “based on a second play of the content from the beginning to the ending, determining a second user adding one or more second comments and one or more second modifications to a second menu; and generating an edit scrip to associate each of the first and second comments and the first and second modifications, the edit script providing instructions to a device performing a third play of the content to implement the first and/or second modifications and the first and/or second comments, the third play coinciding with the device accessing the content from the beginning to the ending” (claims 35-36 depends from claim 34)
independent claim 37: “receiving a second post at the social network, the second post including a second edit script generated by a second user while accessing the content form, the second edit script including one or more second modifications and one or more second comments, the second modifications indicating alterations to the content form suggested by the second user and the second comments indicating commentary for the content form input by the second user; downloading to a device of a third user the first and/or second edit scripts through a webpage of the social network, the webpage displaying the first and second edit scripts and the first and second users associated therewith for review by the third user prior to initiating a request for the download thereof, the first and/or second edit scripts instructing the device of the third user to implement, during a subsequent play of the content form and according to preferences of the third user, the first and/or second modifications and the first and/or second comments” (claim 38 depends from claim 37)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484